Case 18-05015 Doc56 Filed 02/10/20 Entered 02/20/20 09:52:09

Page 1 of 1

 

 
 

. B Complete items 1,2, and 3.
_@ Print your name and address on the reverse
so that we can return the card to you.
j@ Attach this card to the back of the mailpiece,
or on the front if space permits.

 

  
 

1 Agent».
Cl Addressee.
6. Date of Delivery ©

 

 

 

 

 

 

To Article Addressed to: :
Co ney Repers™ ae
4B By ram Terrace DIVE

ACODER

9590 9402 2676 6336 6301 63

 

  

D. Is delivelyca fern item 1? El Yes
if YES,-enier delivéry address below:

 

 

 

 

  

 

cout Avfinla Numbar Mransfar-t
Li43

Som eation laa ——
Ole La30 ooo. b383

: PS Form Batt, duly 2015 PSN 7580-02-000-9053

SEE

 

(C]. No

bond

sisal
3. Service Type 2 : (1 Priority Mail Express®
(1 Adult Signature {1 Registered Maii™ ‘
CO Adult Signature Restricted Delivery (1 Registered Mail Restricted

ertified: Mail® : Delivery
(1 Certified Mait Restricted! Detivery — Return Receipt for
42 Collect on Delivery 4S . Merchandise :
lect on Delivery Fie very... Cl Signature Confirmation™

  
 

ured ignature Confirmation
‘ured Mal Restricted Dellvery

1 over $500 ).

 
